Title: To Benjamin Franklin from Thomas Digges, 25 June 1779
From: Digges, Thomas
To: Franklin, Benjamin


25th. June 1779
I am happy to inform You that I have found out Mr. Peters after I had given over hopes of Him & supposing Him dead. He desires of me to place the remittance intended for him in the hands of Messrs. Fuller & Co. Bankers in London to whom I have applyd to accept my bill on You for the one hundred pound you limit Me to go to, but they being unusd to negotiate French Bills desird me to look out among the French Merchts. to get the Bills negotiated & the amount paid to Fuller & Co. for Mr Peters’s use. I think of looking after this business before the next packet sails & if it can be done I will draw the Bill on You payable at the House of Monr. Grand & advice You thereof by next packet.
The box of books were sent as you directed and I shall by first oppery. send You the Bill of Parcells wch. amount to £9:19:6 the Charges of Cocket &ca. &ca. two or three shillings more, so that I shall make my draft on You an equal ten pounds: It will be better I include this sum in Peters’s Bill & make it one hundd & ten pounds but I shall inform You in the course of Post if this mode is adopted. M. Peters writes me he is old & rather infirm and lives near Nottingham. My two former letters to that quarter miscarryd by being directed to Mrs. Roberts’s but I have wrote to him to find them out. I am &ca &ca &ca.
——
Dr. Franklin
